DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 12/29/2020.  Claims 1-20 are currently pending.  The earliest effective filing date of the present application is 12/29/2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an inventory readiness date system” in line 3, claim 1, where the “inventory readiness date system” performs the function of generating dates, and is not modified by sufficient structural language to perform the function.  Accordingly, the claimed “inventory readiness date system” is interpreted under 35 USC 112(f).  
“a supply chain data system” in line 10, claim 1, which performs the function of receive and aggregate data, and is not modified by sufficient structural language to perform the function.  Accordingly, the claimed “supply chain data system” is interpreted under 35 USC 112(f). 
“a supply chain tracking system” in line 12, claim 1, which performs the function of generate and present interfaces, and is not modified by sufficient structural language to perform the recited function.  Accordingly, the claimed “supply chain tracking system” is interpreted under 35 USC 112(f).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 USC 112(a) and (b).  As found above, claim 1 includes the three system limitations that invoke 35 USC 112(f).  In accordance with that interpretation, the examiner refers to Applicant’s Specification for a definition of each of these “system” limitations.  However, the examiner has been unable to find a definition of each of these system limitations.  Accordingly, there is a lack of written description (112(a) rejection) and lack of definiteness as the scope of the claim is now unascertainable (112(b) rejection).  Appropriate correction is required. 
Further yet, claim 1 at lines 3-10, recites (i) . . . , (ii) . . ., (ii). . . .”  Here, it is unclear to the examiner why Applicant would recite two of the (ii).  This renders the scope of the claim unascertainable, and therefore indefinite.  The examiner recommends amending the second (ii) to be (iii).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generating dates, receiving and aggregating supply chain data, present visualization of the data, receive a search request, identify data based on the request, determine current status information, retrieve data, generating metrics, and outputting the metrics, where this is found to be a method of organizing human activity.  The claims recite additional limitations of the various “system” limitations as mentioned above.  This judicial exception is not integrated into a practical application because the additional limitations add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2017/0300851 to Bielefeldt et al. (“Bielefeldt”).
With regard to claim 1, Bielefeldt discloses the claimed system for providing interfaces for visualizing and managing a supply chain, the system comprising: 
 	an inventory readiness date system that is configured to generate inventory 5readiness dates for items in the supply chain (see [0023] where the purchase order comes in and the system generates that the goods must be ready by the contracted date such as “by a certain point in time.”), wherein the inventory readiness dates: (i) are calendar dates on which the items are expected to be available for distribution at destination locations (see [0023] “by a certain point in time”), (ii) are generated upon creation of orders for the items ([0023] purchase order(s) come in), (ii) are configured to remain fixed and unchanged for the items regardless of events affecting delivery of the items to the destination locations (see [0023] contracted date in time as “by a certain point in time” according to the order(s)); 
 	10a supply chain data system that is configured to receive and aggregate supply chain information for the items from a plurality of supply chain data sources (see e.g. [0053], [0058], [0212] and Fig. 16 showing the data stored and aggregated); and 
 	 	 	a supply chain tracking system that is configured to generate and present interfaces for visualizing and managing the supply chain (see e.g. [0024] a supply chain visibility application 102), wherein the supply chain tracking system is configured to perform operations comprising: 
 		15receiving a search request with search parameters from a client computing device, wherein the search parameters specify one or more portions of the supply chain for the search request (see e.g. Fig. 15, where Fig. 15 is a screen shot of a search screen; [0177-193]); 	
 		 		identifying, from the supply chain data system, a portion of the items that satisfy the search parameters (see e.g. [0201]); 
20determining, using the supply chain information from the supply chain data system, current status information for the portion of the items in the supply chain (see [0085-87]; [0044] ETD date—the estimated date the shipment will ship out of the origin country, [0046] ETA date—the estimated date the shipment will arrive at the final destination country,); 
retrieving, from the inventory readiness date system, a portion of the 51Ref No: 202003233 / 24230-0337001inventory readiness dates that correspond to the portion of the items (see e.g. [0020]); generating multi-factor metrics for the portion of the items based on (i) the current status information for the portion of the items and (ii) the portion of the inventory readiness dates that correspond to the portion of the items, wherein the 5multi-factor metric indicates a current state of the supply chain for the portion of the items (for the multi-factor metrics the examiner refers to Fig. 20, where for the current item data selected by the user, that relates to specific dates, the exemplary metrics are shown as charts); and outputting the multi-factor metric for presentation in an interface on the client computing device ([0175] In one or more embodiments, the visibility presentation application (i.e., the Supply Chain Visibility application) 220 improves and strengthens the supply chain process by making open order information readily available to all stakeholders; enabling improved communications, better planning, exception management; and allowing proactive business decisions to ensure on-time deliveries. In one or more embodiments, the visibility presentation algorithm 220 allows users to track deliveries from a manufacturer or vendor to a port. In one or more embodiments, the visibility presentation algorithm 220 also provides the ability to track multi-leg movements that require air, ocean, truck, and/or rail transportation modes. In one or more embodiments, the visibility presentation algorithm 220 provides the ability to track goods as they travel through customs in different countries.).  

With regard to claim 2, Bielefeldt further discloses generating multi-factor metrics for the portion of the items 10comprises: identifying a plurality of metrics that are part of the multi-factor metric (see e.g. Fig. 20, where the plurality of metrics could be the differing numbers relating to “by destination country”); identifying enumerated categories for the plurality of metrics (see Fig. 20, where the metrics are categorized by the identified “destination country”); and determining item proportions of the portion of the items that satisfy the enumerated categories, wherein the multi-factor metrics include the item proportions (see e.g. Fig. 20: 

    PNG
    media_image1.png
    223
    486
    media_image1.png
    Greyscale

).  

1513.	13.With regard to claim 3, Bielefeldt further discloses where determining item proportions of the portion of the items that satisfy the enumerated categories comprises: for a first metric of the plurality of metrics: identifying first enumerated categories for the first metric (see e.g. Fig. 20: 
    PNG
    media_image2.png
    208
    110
    media_image2.png
    Greyscale
); and determining first groups of items that correspond to the first enumerated 20categories, wherein items from the portion of items are allocated to the first groups based on which of the first enumerated categories they satisfy (see Fig. 20, where this group is identified as a destination country within the several destination countries); for a second metric of the plurality of metrics: 52Ref No: 202003233 / 24230-0337001 identifying second enumerated categories for the second metric; for each of the first groups of 
    PNG
    media_image3.png
    229
    42
    media_image3.png
    Greyscale
items: determining second groups of items that further subdivide the first group of items and correspond to the second enumerated categories, wherein items 5from the first group of items are allocated to the second groups based on which of the second enumerated categories they satisfy (see e.g. Fig. 20: 
); determining aggregate first group values for the first groups of items and aggregate second group values for the second groups of items within each of the first groups, wherein item proportions comprise the aggregate first group values and the 10aggregate second group values (see where the bar chart height represents the amount of 1069 PO lines per country).  

With regard to claim 13, Bielefeldt further discloses where outputting the multi-factor metric for presentation in 20the interface on the client computing device comprises: designating a first visual elements for presentation in the interface that correspond 55Ref No: 202003233 / 24230-0337001 to the first aggregate group values (see e.g. Fig. 20 
    PNG
    media_image4.png
    232
    109
    media_image4.png
    Greyscale
), and designating, for each of the first aggregate group values and its corresponding first visual element, second visual elements that correspond to the second aggregate group values that further subdivide the first aggregate group value, the second visual 5elements being designated for presentation within a visual boundary of a corresponding first visual element, wherein the first visual elements and the second visual elements are output for presentation in the interface on the client computing device (see e.g. Fig. 20 
    PNG
    media_image5.png
    219
    48
    media_image5.png
    Greyscale
).  

With regard to claim 14, Bielefeldt further discloses where the portion of the items comprise particular items that 10are part of one or more orders specified in the search parameters (see e.g. Fig. 20).  

With regard to claim 15, Bielefeldt further discloses where the orders are spread across multiple loads in the supply chain (see e.g. [0035]).  

With regard to claim 16, Bielefeldt further discloses where the portion of the items comprise particular items that part of one or more loads specified in the search parameters (see e.g. Fig. 15).  
1527.	27.	edee 
With regard to claim 18, Bielefeldt further discloses where the portion of the items comprise particular items that are supplied by one or more vendors specified in the search parameters (see Fig. 15, where origin vendor/plant is an option for selection).  

With regard to claim 19, Bielefeldt further discloses where the portion of the items comprise particular items that are transported by one or more carriers specified in the search parameters (see e.g. Fig. 15 and 20). 

With regard to claim 20, Bielefeldt further discloses where the portion of the items comprise particular items that are being delivered to one or more distribution centers specified in the search 5parameters (see e.g. Fig. 15, destination type, sold to country, sold to party, ship to country, etc.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bielefeldt.

With regard to claims 4-12, Bielefeldt does not disclose the limitations of claim 4, 5 relating to the specific data that is used as a metric or in the metric.  The examiner has shown above that Bielefeldt fully discloses the ability to determine data, aggregate data, and place the data into its own metrics for further analyzing of the inventory and supply chain health.  The examiner notes that the only portion that Bielefeldt does not disclose is the metrics relating to the specific data recited.  The examiner finds that the claims are directed to a system.  System claims can differentiate over the prior art by reciting structural limitations that are “capable of” performing the recited functionality.  The examiner finds that Bielefeldt is fully capable of receiving, determining, aggregating, and placing into metrics, any of the data that is accessible to Bielefeldt and any other data.  Accordingly, based on the teachings of Bielefeldt, the examiner finds that it would have been obvious to one of ordinary skill in the data analysis art at the time of filing to modify Bielefeldt with the ability to take any data and to aggregate the data and place into metrics so that further data analysis can occur.  Bielefeldt is fully capable of this as shown in the rejection of claim 1 above.  Any data or type of data could be placed into the Bielefeldt system and the data would be able to be analyzed.   

With regard to claim 17, Bielefeldt further discloses where the particular items are distributed across multiple different orders in the supply chain (see e.g. [0035] In one or more embodiments, the enterprise 114 divides the received shipments into multiple consolidated shipments.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/             Primary Examiner, Art Unit 3687